Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”) is entered into, to be
effective as of January 8, 2009 (the “Effective Date”), between Black Gaming,
LLC, a Nevada limited liability company (the “Company”) and Robert R. Black, Sr.
(the “Executive”). The Company and the Executive are individually, a “Party” and
collectively, the “Parties.”
Preliminary Statements
A. The Executive is an employee of the Company.
B. Subject to the terms and conditions set forth herein, the Company desires to
continue to employ the Executive and to enter into this Agreement embodying the
existing terms of such employment, and the Executive desires to enter into this
Agreement and accept such employment.
Agreement
In consideration of the mutual covenants and for other good and valuable
consideration, the Parties hereto agree as follows:
1. Definitions. In addition to certain terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings:
1.1 “Affiliate” shall mean any Person who controls, is controlled by, or is
under common control with the Company.
1.2 “B&BB” shall mean B&BB, Inc., a Nevada corporation.
1.3 “Bank of New York” shall mean The Bank of New York Trust Company, N.A.
1.4 “Business Day” shall mean any day other than a weekend, a federal or Nevada
state holiday or a vacation day for the Executive.
1.5 “Cause” shall mean:
(a) the indictment of the Executive by a state or federal grand jury of
competent jurisdiction or the filing of a criminal complaint or information, for
a felony or any other offense involving embezzlement or misappropriation of
funds, or any act of moral turpitude, dishonesty or lack of fidelity;
(b) the conviction of, or judgment against, the Executive by a civil or criminal
court of competent jurisdiction for a felony or any other offense involving
embezzlement or misappropriation of funds, or any act of moral turpitude,
dishonesty or lack of fidelity;

 

1



--------------------------------------------------------------------------------



 



(c) the denial, revocation or suspension of a license, qualification or the
suitability of the Executive by the Gaming Authorities whose consent, approval,
license, waiver, order, determination of suitability or other authorization is
required in connection with the operation of the Company or its Affiliates;
(d) has materially failed to perform the duties required of the Executive in
accordance with the written standards adopted by the Company from time to time;
or
(e) has materially breached the terms of this Agreement.
1.6 “Company Property” shall mean all items and materials that are created,
compiled, existing, or received by the Company during the course of the
Executive’s employment with the Company, all items and materials provided by the
Company to the Executive, or to which the Executive has access, in the course of
his employment, including, without limitation, all files, records, documents,
drawings, specifications, memoranda, notes, reports, manuals, equipment,
computer disks, videotapes, drawings, blueprints, other similar items relating
to or emanating from the Company, its Affiliates or their respective customers,
whether prepared by the Executive or others, and any and all copies, abstracts
and summaries thereof.
1.7 “Confidential Information” shall mean all nonpublic and/or proprietary
information (in whatever form, including, without limitation, information that
is written, electronically stored, orally transmitted or memorized) relating to
the business of the Company or any Affiliate or that is created, discovered,
developed, or otherwise becomes known to the Company, including, without
limitation, its patrons, customer lists, products, programs, projects,
promotions, marketing plans and strategies, business plans or practices,
business operations, employees, invitees, research and development products or
information, intellectual property, software, databases, pricing information and
accounting and financing data. Confidential Information shall include such
information whether furnished before or after the Effective Date, and
Confidential Information shall include information concerning the Company’s or
any Affiliate’s customers, such as their identity, address, preferences, playing
patterns and ratings or any other information kept by the Company or any
Affiliate concerning its customers regardless of whether such information has
been reduced to documentary or tangible form. Confidential Information does not
include (i) information that is, or becomes, available to the general public
unless such availability occurs through an unauthorized act on the part of the
Executive or (ii) Executive’s general knowledge and business expertise related
to casino, hotel, or resort operations.
1.8 “Consolidated EBITDA” shall have the meaning provided in Section 4.2.
1.9 “Consolidated Net Income” shall have the meaning provided in Section 4.2.

 

2



--------------------------------------------------------------------------------



 



1.10 “Disability” shall mean a physical or mental incapacity that occurs during
the Term that prevents the Executive from performing, with reasonable
accommodation, the essential functions of his position with the Company for a
minimum period of 120 days. In the Event of Disability, the Executive hereby
agrees to submit to medical examinations by a licensed healthcare professional
selected by the Company, in its sole discretion, to determine whether a
Disability exists. In addition, the Executive may submit to the Company
documentation of a Disability, or lack thereof, from a licensed healthcare
professional of his choice. Following a determination of a Disability or lack of
Disability by the Company’s or the Executive’s licensed healthcare professional,
the other Party may submit subsequent documentation relating to the existence of
a Disability from a licensed healthcare professional selected by such other
Party. In the event that the medical opinions of such licensed healthcare
professionals conflict, such licensed healthcare professionals shall appoint a
third licensed healthcare professional to examine the Executive, and the opinion
of such third licensed healthcare professional shall be dispositive.
1.11 “Fee” shall have the meaning provided in Section 4.2.
1.12 “Gaming Authorities” shall mean the state and local governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or involved in the regulation of gaming, gaming activities or
the operations of the Company in any jurisdiction and, within the State of
Nevada, specifically, the Nevada Gaming Commission and the Nevada State Gaming
Control Board.
1.13 “Indemnifiable Action” shall have the meaning provided in Section 8.
1.14 “Indentures” shall mean: (i) that Indenture, dated as of December 20, 2004,
by and among the Issuers, as issuers, and the Bank of New York, as trustee,
under which the 9.000% Senior Secured Notes due 2012 were issued by the Issuers,
as issuers, as may be modified, amended or supplemented from time to time; and
(ii) that Indenture, dated as of December 20, 2004, by and among the Issuers, as
issuers, and the Bank of New York, as trustee, under which the 12.750% Senior
Subordinated Discount Notes due 2013 were issued by the Company, as may be
modified, amended or supplemented from time to time.
1.15 “Issuers” shall mean Virgin River, RBG and B&BB.
1.16 “Person” shall mean a natural person, any form of business and any other
non-governmental legal entity including, but not limited to, a corporation,
partnership, trust, or limited liability company.
1.17 “RBG” shall mean RBG, LLC, a Nevada limited liability company.
1.18 “Salary” shall have the meaning provided in Section 4.1.
1.19 “Term” shall have the meaning provided in Section 2.2.
1.20 “Termination Without Cause” shall have the meaning provided in Section 5.3.
1.21 “Virgin River” shall mean Virgin River Casino Corporation, a Nevada
corporation.
1.22 “Voluntary Termination” shall have the meaning provided in Section 5.4.

 

3



--------------------------------------------------------------------------------



 



2. Term.
2.1 Employment. The Company hereby employs the Executive, and the Executive
hereby accepts employment with the Company, in the position and with the duties
and responsibilities as set forth in Section 3 for the Term, subject to the
terms and conditions of this Agreement.
2.2 Term. The initial term (“Term”) shall commence as of the Effective Date and
shall terminate, unless sooner terminated as provided in Section 5, at
11:59 p.m. (Pacific Standard Time), on December 31, 2009; provided that the Term
shall automatically renew for successive one year periods unless: (i) it has
sooner terminated as provided in Section 5; or (ii) either Party has notified
the other in writing at least 30 days prior to the otherwise scheduled
expiration of the Term that such Term shall not so renew.
3. Position. During the Term, the Executive shall be employed as Chief Executive
Officer of the Company with the duties, responsibilities and authorities
customarily associated with such position for other businesses of the same size
and industry, together with any other duties as may be reasonably requested by
the manager of RBG and the Board of Directors of B&BB and Virgin River from time
to time, which may include duties for one or more Affiliates of the Company.
4. Compensation and Benefits.
4.1 Salary. During the Term, the Company shall pay the Executive an annualized
salary of Five Hundred and Seventy-Seven Thousand and Five Hundred Dollars
($577,500) (the “Salary”), which shall accrue in equal bi-weekly installments in
arrears and shall be payable in accordance with the payroll practices of the
Company in effect from time to time. The Salary is subject to a five percent
increase on January 1 of each renewal period following the Effective Date;
provided, however, the first such increase shall take effect on January 1, 2010.
4.2 Management Fee. The Company shall pay the Executive a management fee equal
to five percent of the Consolidated EBITDA (as defined in the Indentures) of the
Issuers (the “Fee”) for the applicable year, which shall be paid as follows:
(i) commencing as of January 1, 2009, on the eighth day of January of each year,
the Company shall pay 90% of the estimated Fee, which will be based upon an
estimate of the Consolidated Net Income (as defined in the Indentures) and other
amounts that comprise the calculation of the Consolidated EBITDA; and
(ii) within 30 days after the determination of the Consolidated EBITDA of the
Issuers for the applicable year, using information that is contained in the
financial statements that are to be delivered in accordance with Section 4.3 of
the Indentures, the Company shall pay the Executive the difference between the
amount paid under clause (i) and the amount of the Fee. If, after determination
of the Consolidated EBITDA of the Issuers for the applicable year, the amount
paid under clause (i) is greater than the amount of the Fee for the applicable
year, the Executive shall promptly repay the excess Fee to the Company.
4.3 Reimbursement. During the Term, the Executive shall be entitled to receive
reimbursement by the Company, upon submission of adequate documentation, for all
reasonable out-of-pocket expenses incurred by the Executive in performing
services under this Agreement.

 

4



--------------------------------------------------------------------------------



 



4.4 Car Allowance. In addition to the Salary and the Fee, the Executive shall be
entitled to a car allowance of not less than Nineteen Thousand Two Hundred
Dollars ($19,200) annually, which shall be earned in bi-weekly installments.
4.5 Complimentaries. The Executive shall be entitled to receive various food,
spa, hotel rooms and related services from the Company and the Issuers at no
charge; provided, however, such complimentaries shall not exceed Two Thousand
Dollars ($2,000) per month, shall be calculated and determined consistent with
the past practices of the Company, and shall be additional compensation of the
Executive to the extent of the value of such complimentaries that are used by
the Executive.
4.6 Pension and Welfare Benefit Plans and Other Plans. Beginning on the
Effective Date, the Executive shall be entitled to participate in all employee
benefit programs and plans, consistent with the terms of such programs and
plans, made available to the Company’s executives or salaried employees
generally, as such programs may be in effect from time to time.
4.7 Other Perquisites. During the Term, the Executive also shall be entitled to
any of the Company’s executive perquisites in accordance with the terms and
provisions of the applicable policies. The Executive shall be entitled to paid
personal time off and paid vacation days, consistent with past practices.
4.8 Withholding and Other Deductions. All compensation payable to the Executive
hereunder shall be subject to all such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.
5. Termination of Employment.
5.1 Termination Due to Death or Disability. In the event of the cessation of the
Executive’s employment under this Agreement due to death or Disability, the
Executive or the Executive’s legal representatives, as the case may be, shall be
entitled to:
(a) (i) in the case of the death of the Executive, the earned and unpaid Salary
as of the date of the death, or (ii) in the case of the Disability of the
Executive, Salary at the rate in effect at the determination of Disability
through the date of such determination of Disability;
(b) reimbursement for expenses incurred but not yet reimbursed by the Company;
and
(c) any other compensation and benefits to which the Executive or legal
representatives may be entitled to under the applicable plans, programs and
agreements of the Company.

 

5



--------------------------------------------------------------------------------



 



5.2 Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause at any time during the Term by giving written
notice to the Executive of the Company’s intention to terminate his employment
for Cause; such termination shall be effective as of the date of such notice to
the Executive. In the event the Executive’s employment is terminated by the
Company for Cause, the Executive shall be entitled to:
(a) the Salary at the rate in effect at the time of termination through the date
of termination of employment;
(b) reimbursement for expenses incurred but not yet reimbursed by the Company;
and
(c) any other compensation and benefits to which the Executive may be entitled
under applicable plans, programs and agreements of the Company.
The Executive’s entitlement to the foregoing shall be without prejudice to the
right of the Company to claim or sue for any damages or other legal or equitable
remedy to which the Company may be entitled as a result of such Cause; provided,
however, that offset shall not be available to the Company in any event.
5.3 Termination Without Cause. In the event the Executive’s employment is
terminated by the Company without Cause (“Termination Without Cause”), which
shall not include a termination pursuant to Section 5.2 and which shall be
effective immediately, unless a later date is stated, upon delivery of a written
notice of such termination from the Company to the Executive, the Executive
shall be entitled to:
(a) an amount equal to the Salary for the remainder of the Term (the “Salary
Termination Payment”). The Executive may elect, within one Business Day of such
termination, at the Executive’s option to receive the Salary Termination Payment
either (i) in equal monthly installments over the remaining period of the Term,
or (ii) in a lump-sum payment within one Business Day following termination of
the Executive’s employment;
(b) within 30 days after the effective date of the Termination Without Cause,
(i) any portion of the Fee for any prior year which has not yet been paid based
upon the estimated Consolidated EBITDA; and (ii) with respect to the year in
which the Termination Without Cause occurs, the Fee based upon the estimated
Consolidated EBITDA for such year through the effective date of the termination;
(c) reimbursement for expenses incurred but not yet reimbursed by the Company;
and
(d) any other compensation and benefits to which the Executive may be entitled
under applicable plans, programs and agreements of the Company.
5.4 Voluntary Termination. A “Voluntary Termination” shall mean a termination of
employment by the Executive on his own initiative. In the event of a Voluntary
Termination, the Executive shall be entitled to:
(a) the Salary at the rate in effect at the time of termination through the date
of termination of employment;

 

6



--------------------------------------------------------------------------------



 



(b) reimbursement for expenses incurred but not yet reimbursed by the Company;
and
(c) any other compensation and benefits to which the Executive may be entitled
under applicable plans, programs and agreements of the Company.
5.5 No Mitigation; No Offset. In the event of any termination of the Executive’s
employment under this Agreement, the Executive shall be under no obligation to
seek other employment, and there shall be no offset against amounts due the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that the Executive may obtain.
6. Non-Solicitation and Non-Disclosure.
6.1 General. The Parties understand and agree that the purpose of the
restrictions contained in this Section 6 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. The
Executive acknowledges and agrees that the restrictions are reasonable and do
not, and will not, unduly impair his ability to make a living after the
termination of his employment with the Company.
6.2 Non-Solicitation. In consideration for this Agreement to employ the
Executive and the other valuable consideration provided for hereunder, during
the Term and for a period of 12 months after the date of the expiration or
termination of this Agreement (except for Termination Without Cause in which
event the period shall be for a period of three months after the date of the
termination of this Agreement), the Executive warrants and covenants that he
shall not unless acting on behalf of the Company or on behalf of any Affiliate,
directly or indirectly, for himself or any third party, or alone or as a member
of a partnership, or as an officer, director, shareholder or otherwise:
(a) call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of the known, significant
customers of the Company, either for the Executive’s own account or for any
third party, without the prior written consent of the Company, such consent to
be within the Company’s sole and absolute discretion;
(b) call on, solicit and/or take away, any potential or prospective significant
customer of the Company, on whom the Executive called or with whom Executive
became acquainted during employment (either before or during the Term), either
for Executive’s own account or for any third party, without the prior written
consent of the Company, such consent to be within the Company’s sole and
absolute discretion; and/or
(c) approach or solicit any employee or independent contractor of the Company or
its Affiliates with a view towards enticing such person to leave the employ or
service of the Company, or hire or contract with any employee or independent
contractor of the Company, without the prior written consent of the Company,
such consent to be within the Company’s sole and absolute discretion.

 

7



--------------------------------------------------------------------------------



 



6.3 Non-Disclosure. In consideration for this Agreement to employ the Executive
and the other valuable consideration provided for hereunder, except in
connection with the Executive’s performance of his duties hereunder and without
limiting the provisions of Section 7, the Executive warrants and covenants that
he shall not engage in the following acts, without the prior written consent of
the Company, such consent to be within the Company’s sole and absolute
discretion:
(a) disclose to any third party the names and addresses of any of the customers
of the Company, or any other information pertaining to those customers; and/or
(b) disclose to any third party any Confidential Information.
6.4 Survival. The Executive agrees that the provisions of this Section 6 shall
survive the termination of this Agreement.
7. Confidential Information and Company Property.
7.1 Confidential Information. The Executive understands and acknowledges that
Confidential Information constitutes a valuable asset of the Company and its
Affiliates and may not be converted to the Executive’s own or any third party’s
use by the Executive. Accordingly, the Executive hereby agrees that he shall
not, without the prior written consent of the Company, such consent to be within
the Company’s sole and absolute discretion, directly or indirectly, during the
Term or any time thereafter, disclose any Confidential Information to any Person
except in the course of carrying out the Executive’s responsibilities on behalf
of the Company (e.g., providing information to the Company’s attorneys,
accounts, bankers and representatives of the Company) or if required to do so
pursuant to the order of a court having jurisdiction over the subject matter or
a summons, subpoena or order in the nature thereof of any legislative body
(including any committee thereof and any litigation or dispute resolution method
against the Company related to or arising out of this Agreement) or any
governmental or administrative agency.
7.2 Required Disclosure. In the event the Executive is required by law or court
order to disclose any Confidential Information or to produce any Company
Property, the Executive promptly shall notify the Company of such requirement
and provide the Company with a copy of any court order or of any law that
requires such disclosure, and, if the Company so elects, to the extent permitted
by law, give the Company an adequate opportunity, at its own expense, to contest
such law or court order prior to any such required disclosure or production by
the Executive.
7.3 Survival. The Executive agrees that the provisions of this Section 7 shall
survive the termination of this Agreement.

 

8



--------------------------------------------------------------------------------



 



8. Indemnification. The Company agrees that if the Executive is made a party or
is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (an “Indemnifiable Action”), by
reason of the fact that he is or was a director or officer of the Company or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, regardless of whether the basis of such Indemnifiable Action is alleged
action in an official capacity as a director, officer, member, employee or
agent, the Company shall indemnify, defend, and hold the Executive harmless to
the fullest extent permitted by Nevada law and the Company’s bylaws and
operating agreements, as applicable, as the same exist or may hereafter be
amended (but, in the case of any such amendment to the Company’s by-laws and/or
operating agreement(s), only to the extent such amendment permits the Company to
provide broader indemnification rights than the Company’s bylaws and/or
operating agreement(s) permitted the Company to provide before such amendment),
against all expense, liability and loss (including, without limitation,
attorneys’ fees, costs, judgments, fines and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith. The indemnification allowed by this Section does not include suits
initiated by the Executive against the Company.
9. Miscellaneous.
9.1 Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given: (i) two Business Days after being sent by a nationally recognized
overnight delivery service; or (ii) upon receipt of electronic or other
confirmation of transmission if sent via facsimile, in each case at the
addresses or facsimile numbers (or at such other address or facsimile number for
a party as shall be specified by like notice) set forth below:

  Executive:  
Robert R. Black, Sr.
10777 W. Twain Avenue, Suite 322
Las Vegas, Nevada 89135
    Company:  
Black Gaming, LLC
10777 W. Twain Avenue, Suite 322
Las Vegas, Nevada 89135
Attention:

9.2 Arbitration. Except for disputes relating to worker’s compensation claims of
the Executive, any and all disputes that may arise between the Parties, which
shall include, but are not limited to, any employment related claim whether
based on statute or common law and/or disputes relating to this Agreement, shall
be resolved by arbitration administered by the American Arbitration Association
under its National Rules for Resolution of Employment Disputes or other
applicable rules or as otherwise mutually agreed to by the Parties. Any
arbitration under this Section shall take place in Las Vegas, Nevada and shall
be governed by the procedural and substantive law of Nevada. However, nothing
herein shall preclude or prohibit the Company or the Executive from seeking or
obtaining injunctive relief in court.
9.3 Beneficiaries. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiaries, estate or
other legal representative.

 

9



--------------------------------------------------------------------------------



 



9.4 Representations and Warranties of the Executive. The Executive hereby
represents and warrants that he has the full legal capacity to enter into this
Agreement and that there is no agreement to which he is a party or beneficiary
that would prevent, contravene or otherwise adversely impact the Executive’s
ability to comply with the terms and obligations set forth herein.
9.5 Representations and Warranties of the Company. As of the Effective Date, the
Company further represents and warrants to the Executive that upon execution of
this Agreement, this Agreement shall become a binding obligation of the Company
and shall be enforceable against it in accordance with its terms, except as may
be limited by laws generally affecting the enforcement of contracts. The Company
has the power to enter into and perform all of its obligations under this
Agreement, and this Agreement has been authorized by all necessary action on the
party of the Company.
9.6 Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs and
assigns; provided, however, that no rights or obligations of the Executive under
this Agreement may be assigned or transferred by the Executive, other than
rights to compensation and benefits hereunder, that may be transferred only by
will or operation of law and subject to the limitations of this Agreement.
9.7 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the Parties
relating to the subject matter set forth herein, except that this Agreement
shall not be superseded by but shall operate in tandem with any employee benefit
plans.
9.8 Amendment or Waiver. This Agreement cannot be changed, modified or amended
without the consent in writing of both the Executive and the Company. No waiver
by either party at any time of any breach by the other party of any condition or
provisions of this Agreement shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or at any prior or subsequent time. Any
waiver must be in writing and signed by the Executive or an authorized officer
of the Company, as the case may be.
9.9 Interpretation. The captions of the sections of this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of this Agreement. Any pronouns or references used herein shall be
deemed to include the masculine, feminine or neuter genders as appropriate. Any
expression in the singular or the plural shall, if appropriate in the context,
include both the singular and the plural.
9.10 Partial Invalidity. Each provision hereof shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provisions herein are, for any reason, held to be invalid, illegal or
unenforceable in any respect, such provisions shall be ineffective to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such provisions or any
other provisions hereof, unless such a construction would be unreasonable.

 

10



--------------------------------------------------------------------------------



 



9.11 Survival. The respective rights and obligations of the Parties shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
9.12 Governing Law. To the extent not otherwise expressly stated herein, any and
all dispute resolution shall be governed by and construed and interpreted in
accordance with the procedural and substantive laws of the State of Nevada
without reference to the principles of conflict of laws thereof.
9.13 Attorneys’ Fees. In the event an action, claim or suit is brought to
enforce the terms of this Agreement or to collect damages claimed as a result of
a breach of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees, costs and all other expenses reasonably
associated with the enforcement of this Agreement.
9.14 Headings. The headings of the sections and subsections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
9.15 Counterparts. This Agreement may be executed in counterparts, including
facsimile counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same Agreement with the same effect as if all
Parties had signed the same signature page. Any signature page of this Agreement
may be detached from any counterpart of this Agreement and reattached to any
other counterpart of this Agreement identical in form hereto but having attached
to it one or more additional signature pages.
9.16 Acknowledgment. The Executive represents and acknowledges that he has
carefully read this Agreement in its entirety, understands the terms and
conditions contained herein, has had the opportunity to review this Agreement
with legal counsel of his own choosing and has not relied on any statements made
by the Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement. The
Executive further acknowledges that he is executing this Agreement freely,
knowingly and voluntarily and that the Executive’s execution of this Agreement
is not the result of any fraud, duress, mistake, or undue influence whatsoever.
(Signature page follows.)

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of Effective
Date.

                      COMPANY:       EXECUTIVE:    
 
                    Black Gaming, LLC., a Nevada limited liability company      
     
 
                   
By:
  /s/ Robert R. Black, Sr.       /s/ Robert R. Black, Sr.                      
 
  Its           Robert R. Black, Sr.    
 
                   

 

12